Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-15, 17-21, 23-26, 28-36 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gabehart (US 2004/0010268) in view of Miller et al. (US 6,185,781).
Regarding claim 1, Gabehart discloses a debridement tool for debriding tissue from a tissue site, comprising: a housing (14) comprising an interior space (50/54); a positive-pressure lumen (42; mislabeled in Figure 3 - ¶[0023]) adapted to communicate pressure; a debridement head (52) moveable relative to the housing; an impeller (56) moveable relative to the housing and positioned in fluid communication with the positive-pressure lumen; and a drive system (64) coupled between the impeller and the debridement head, the drive system being configured to impart movement from the impeller to the debridement head. 
Gabehart fails to disclose that the positive-pressure lumen is a reduced-pressure lumen.
Miller et al. teach that a suction chamber and impeller for a surface scrubbing tool can be powered by a single vacuum source via a single reduced-pressure lumen (col. 3, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Miller et al. to have used a single vacuum source to power the impeller and suction chamber (50) of Gabehart via a single reduced-pressure lumen in order to simplify construction and eliminate the need for both a positive and negative pressure source.
Regarding claim 2, a working surface (18) is adapted to face the tissue site, and a working surface port (19) is disposed through the working surface. 
Regarding claim 3, the working surface is in fluid communication with the interior space through the working surface port (Figure 3 of Gabehart). 
Regarding claim 4, as modified in view of Miller et al. and described above, the reduced-pressure lumen of Gabehart would be in fluid communication with the working surface through the working surface port. 
Regarding claim 5, the reduced-pressure lumen is in fluid communication with the interior space (Figure 3 of Gabehart). 
Regarding claim 6, a handle (12 of Gabehart) is coupled to the housing, wherein the reduced-pressure lumen is in fluid communication with the interior space through the handle (Figure 3 of Gabehart). 
Regarding claim 9, the debridement head comprises a debridement head axis and an exterior surface (portion supporting bristles) rotatable about the debridement head axis, the exterior surface of the debridement head comprising an abrasive portion (bristles; Figures 3 and 4 of Gabehart). 
Regarding claim 10, the exterior surface of the debridement head is cylindrical (Figures 3-5 of Gabehart). 
Regarding claim 11, the exterior surface of the debridement head further comprises a non-abrasive portion (portion between bristles). 
Regarding claim 12, the abrasive portion is a plurality of abrasive portions, the exterior surface of the debridement head further comprising a plurality of non-abrasive portions, the abrasive portions being positioned between the non-abrasive portions about the exterior surface of the debridement head (Figure 4 of Gabehart). 
Regarding claim 13, the abrasive portion is protruding bristles or protruding wires (Figures 3-5 of Gabehart). 
Regarding claim 14, each bristle of Gabehart can be considered as a cutting tooth.
Regarding claim 15, wherein the housing further comprises a working surface adapted to face the tissue site, and a working surface port disposed through the working surface, at least a portion of the exterior surface of the debridement head being adapted to protrude through the working surface port (Figure 2 of Gabehart). 
Regarding claim 17, the debridement head is positioned within the interior space (Figure 5 of Gabehart). 
Regarding claim 18, the impeller comprises an impeller axis and a plurality of impeller vanes rotatable about the impeller axis (Figure 5 of Gabehart). 
Regarding claim 19, the impeller is adapted to rotate by operation of reduced pressure being applied to the impeller vanes (as modified in view of Miller et al. and explained above). 
Regarding claim 20, the impeller is positioned in fluid communication with the interior space (Figure 3 of Gabehart).
Regarding claim 21, the impeller is positioned within the interior space (Figure 3 of Gabehart). 
Regarding claims 23-26, 28-36, the limitations have been addressed above in regard to previous claims.
Regarding claim 39,  Gabehart disclose a method for debriding tissue at a tissue site (¶[0009]), comprising: providing a debridement tool (10/12/14; ¶[0019]), comprising: a housing (14) comprising a working surface (flat surface with rectangular port in Figure 5 of Gabehart), a debridement head (52) moveable relative to the working surface, an impeller (56), and a drive system (64) coupled between the impeller and the debridement head; communicating reduced pressure to the working surface (¶[0023]); communicating a pressure to the impeller, the impeller configured to rotate by operation of pressure being applied thereto (¶[0023], [0026]); moving the debridement head relative to the working surface with the drive system (¶[0021]), the drive system being operable to impart movement from the impeller to the debridement head (¶[0022], [0026]); and positioning the debridement head in contact with the tissue site (¶[0019]). 
Gabehart fails to disclose that the pressure applied to the impeller is a reduced pressure.
Miller et al. teach that a suction chamber and impeller for a surface scrubbing tool can be powered by a single vacuum source via a single reduced-pressure lumen (col. 3, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Miller et al. to have used a single vacuum source to power the impeller and suction chamber (50) of Gabehart via a single reduced-pressure lumen in order to simplify construction and eliminate the need for both a positive and negative pressure source.
Regarding claim 40, the method further comprises dislodging necrotic tissue from the tissue site by moving the debridement head relative to the tissue site when the debridement head is in contact with the tissue site and reduced pressure is being communicated to the impeller (¶[0027] of Gabehart). 
Regarding claim 41, the method further comprises removing dislodged necrotic tissue from the tissue site by operation of reduced pressure being communicated to the working surface (¶[0025] of Gabehart). 
Regarding claim 42, the method further comprises communicating dislodged necrotic tissue into a canister (72 or 74 of Gabehart) for disposal by operation of the reduced pressure being communicated to the working surface (¶[0024]). 
Regarding claim 43, Gabehart discloses the housing further comprises an interior space (50) and a working surface port (19) disposed through the working surface in fluid communication with the interior space, the method further comprises comparing a reduced pressure output being communicated to the working surface with a feedback reduced pressure measured within the interior space of the housing, wherein the reduced pressure is communicated to the working surface and the tissue site through the working surface port (¶[0026]). 
Regarding claim 44, the “indicator” (¶[0026] of Gabehart) would act as an alarm if (when) the vacuum source was set to it’s maximum and the opening (19) or tubing (12) was completely blocked by an obstruction.

Claims 7, 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gabehart (US 2004/0010268) in view of Miller et al. (US 6,185,781), as applied to claims 1, 23 and 39 above, and further in view of Skover et al. (US 2005/0142093) and Bowerman (US 4,294,595).
Regarding claims 7, 8, and 27, Gabehart in view of Miller et al. fail to disclose a feedback pressure lumen as claimed.
Skover et al. teach that a tissue debridement device should have a pressure sensor (270) within an interior space housing a debridement head (106; Figure 1) in order to detect a pressure between the debridement head and tissue (paragraph 0142).
Bowerman disclose a feedback pressure lumen (44/56) extending from an interior space (15), housing an abrasive head, to a pressure sensor (46) in order to determine a pressure within the interior space and in order to determine if a clog is present anywhere within the vacuum system (col. 4, line 43 to col. 5, line 45; Figures 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Skover et al. to have provided the feedback pressure lumen of Bowerman through the handle of Gabehart and into the interior space in order to determine the pressure between the debridement head and tissue and/or in order to determine if a clog is present within the vacuum system.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gabehart (US 2004/0010268) in view of Miller et al. (US 6,185,781), as applied to claims 1 and 39 above, and further in view of Menke et al. (US 2011/0028993).
Regarding claim 16, Gabehart in view of Miller et al. fail to disclose the claimed distance by which the debridement head protrudes through the port.
Menke et al. teach that protrusions of a debridement head should have a working length within the claimed range in order to avoid discomfort (paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the debridement head of Gabehart so that it protrudes through the port by a length within the claimed range in order to provide a working protrusion length which prevents discomfort as taught by Menke et al.

Claims 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gabehart (US 2004/0010268) in view of Miller et al. (US 6,185,781), as applied to claims 1, 23 and 39 above, and further in view of Burres (US 2002/0107527).
Regarding claims 22 and 37, Gabehart in view of Miller et al. fail to disclose pulleys and a drive belt as claimed.
Burres teaches that a drive belt can couple a drive system and a debridement head via pulleys so that the debridement head will slip on the belt when drag is excessive to prevent injury (paragraphs 0026, 0034; Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the impeller of Gabehart to the debridement head with a drive belt via pulleys as claimed so that the debridement head could be configured to slip under excessive drag to prevent injury as taught by Burres.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Gabehart (US 2004/0010268) in view of Miller et al. (US 6,185,781), Skover et al. (US 2005/0142093), Bowerman (US 4,294,595) and Burres (US 2002/0107527).
Regarding claim 38, Gabehart discloses the debridement tool and system as described above including the limitations addressed above.
Gabehart fails to disclose a feedback pressure lumen as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Skover et al. to have provided the feedback pressure lumen and pressure sensor of Bowerman on the debridement tool of Gabehart as claimed for the reasons given above.
Gabehart fails to disclose pulleys and a drive belt as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coupled the debridement head and impeller with a drive belt via pulleys as claimed for the reasons given above and taught by Burres. 

Allowable Subject Matter
Claims 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771